DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 3/24/2022. The amendments filed on 3/24/2022 are entered.
The previous objections of claims 1 and 10 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1-2, 7-11, 16-17 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in line 3 of claim 1. “Light emission units” are also referred to in lines 2, 5-6, 11, 13-14, 16-17, 19-20, 22-24, and 28 of claim 1 and are similarly interpreted under 112(f). “Light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in lines 3-6 of claim 10. “Light emission units” are also referred to in lines 2, 7, 10, 12, 14-15, 17-18, 20-21, 23-25, and 29 of claim 10 and are similarly interpreted under 112(f).  Dependent claims 2, 7-8, 11, and 16-17 also refer to “light emission unit” limitations and are similarly interpreted under 112(f). This limitation has been interpreted to correspond to page 8, lines 4-11 of the applicant’s submitted specification and include light sources for irradiating near-infrared light. 
“An n-th Light reception unit of the plurality of light reception units that detects the optical signal to be measured” in lines 6-7 in claim 1. “Light reception unit” limitations are also referred to in lines 8, 10-12, 14, 16-17, 29, and 32 of claim 1 and are similarly interpreted under 112(f). “An n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured” in lines 8-9 of claim 10. “Light reception unit” limitations are also referred to in lines 10, 11-13, 15, 18-19, 31, and 34 of claim 10 and are similarly interpreted under 112(f). Dependent claims 7-8 and 16-17 also refer to “Light reception unit” limitations and are similarly interpreted under 112(f). This limitation has been interpreted to correspond to page 8, lines 4-11 of the applicant’s submitted specification and include light detectors for detecting near-infrared light reflected, scattered, or transmitted from a body part. 
“Light emission management unit configured to cause the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in lines 3-5 of claim 10. This limitation has been interpreted to correspond to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s submitted specification and includes program modules in the form of operating systems, application program modules, and other program modules physically stored in a variety of commonly known storage devices and may also include routines, subroutines, programs, objects, components, data structures for performing or executing the specific tasks.
“A light reception management unit configured to, with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured, dynamically control a measurement circuit gain that the n-th light reception unit uses to detect the optical signal generated by the m-th light emission unit” in lines 6-10 claim 10. This limitation has been interpreted to correspond to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s submitted specification and includes program modules in the form of operating systems, application program modules, and other program modules physically stored in a variety of commonly known storage devices and may also include routines, subroutines, programs, objects, components, data structures for performing or executing the specific tasks. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-11, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light emission unit" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Each subset is previously recited as comprising a plurality of light emission units. 
Claim 1 recites the limitation "the light emission unit" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim. Each subset is previously recited as comprising a plurality of light emission units.
Claim 10 recites the limitation "the light emission unit" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Each subset is previously recited as comprising a plurality of light emission units.
Claim 10 recites the limitation "the light emission unit" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim. Each subset is previously recited as comprising a plurality of light emission units.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 7-9, 11, and 16-17 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Funane et al. (U.S. Pub. No. 20130102907) hereinafter Funane, in view of Trobaugh et al. (U.S. Pat. No. 9498134) hereinafter Trobaugh, in further view of MacFarlane et al. (U.S. Pub. No. 20120232402) hereinafter MacFarlane.   
Regarding claim 1, primary reference Funane teaches:
A method for controlling a monitoring device including a plurality of light emission units and a plurality of light reception units (abstract; figures 2 and 6 a plurality of optical transmitter and optical receivers; [0100]-[0107], [0127]), comprising the steps of: 
causing the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0100], light sources 101 which are considered to be the light emission units as interpreted under 112(f) claim interpretation described above that includes near infrared emission sources from page 8, lines 4-11 of the applicant’s specification and is taught in the following cited portions using language such as “NIRS” signal; [0101]-[0111]; [0127]-[0133]; [0134], “in addition to the CDMA method, a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one light source may be increased”; [0137]; [0179], “For example, a time divisional method that discriminates the plurality of light components by temporally shifting the timing when the plurality of light components is irradiated may be used”;); and 
with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed and are considered to be the light reception units as interpreted under 112(f) claim interpretation described above that includes near infrared emission detectors from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal or optical receivers or light detectors; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily adjust the gain without saturating the detector.”; [0139]-[0144] further describe the gain setting based on the SD measurement distance), dynamically controlling a measurement circuit gain that the n-th light reception unit uses to detect the optical signal generated by the m-th light emission unit ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily adjust the gain without saturating the detector.”; [0138]-[0144] further describe the gain setting based on the SD measurement distance; figures 21-23 show gain adjustment settings based on the SD values. See also figures 6-8).
wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light detecting units are disposed on the subject such that SD distance defined on the subject as a distance between the irradiation point and the detection point is of at least two types, and the analysis part extracts one or a plurality of separated components using a signal separation method from the plurality of measurement data measured by a combination of the light irradiating unit and the light detecting unit and selects the separated components based on the SD distance dependency of the separated components and reconstructs measurement data using the selected separated component”; [0033], “having different SD distances among the signals from the plurality of light irradiating units which are disposed within a radius of 60 mm from the light detecting unit on the subject”; [0042]; [0044], the SD distance is of two types, in which the detected light is only the predetermined SD distance that corresponds to one of the types between the emitter and detector; [0045], “Therefore, even though an optical path length shows personal difference, it is possible to discriminate the signal from the brain and the signal from the scalp by adjusting a threshold value when the separated component is selected as a brain component or a scalp component” this discriminated signal between brain and scalp components is considered to be only detected one or the other signal based on distance; [0046]; [0110]; [0111]; [0120], “FIG. 5 plots a weight value of each of the independent components with respect to the SD distance when two types of SD distances, that is, 15 mm (one point) and 30 mm (two points) are used and two types of independent components extracted from the signals are used.”; [0121]-[0130]; [0133], describes a 15 mm distance and a 30 mm distance; [0135]-[0143]).
wherein a measurement channel is defined in correspondence to a pair of a specific light emission unit and a specific light reception unit that are located within a predetermined distance from each other ([0135]-[0136] and figures 15-18 describe the optical transmitter and receiver arrays and measurement points that form a measurement channel corresponding to a specific transmitter and receiver pair. These teachings correspond to the applicant’s description of a “measurement channel” in figures 6A through 6D of the applicant’s drawings and page 13 of the specification).
wherein the monitoring device includes two or more subsets, each of the two or more subsets comprising a plurality of light emission units and a plurality of light reception units that are arranged in a pattern, wherein the two or more subsets do not share a light emission unit and a light reception unit, (figure 17A shows the optical transmitters are arranged in a grid pattern. The grid pattern is grouped into “subsets” with each quadruple based subset utilizing a pair of transmitters and a pair of receivers. This pattern includes two or more subsets that do not share a light emission unit and a light reception unit as each subset includes emission and reception units. This quadruple density pattern [0071] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”)
wherein an optical signal generated by the light emission unit included in a first subset among the two or more subsets and an optical signal generated by the light emission unit included in a second subset which is disposed adjacent to the first subset among the two or more subsets is modulated ([0173]; [0176], modulators 401a and 401b for the light sources provide modulation of the source light; [0178]-[0179]), 
wherein the light emission units included in the first subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme, and the light emission units included in the second subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0133]-[0134], “a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one light source may be increased” since only one light source is simultaneously turned on and the light sources follow a sequence for all subsets, the lighting timings are considered to be sequentially generating optical signals in a mutually exclusive manner for both the first and second subsets according to a time division scheme. As described in paragraph [0133] see figures 13A, 13B, and 14 for example of how the lighting order propagates through the light sources, but the specifically the sequential method as taught in [0134] provides the teachings for the above limitation), 
Primary reference Funane fails to teach:
wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the plurality of voxels, and the optical signal transmitted through or reflected from the at least one voxel is detected by the plurality of the light reception units, and 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units
However, the analogous art of Trobaugh of an optical source and detector system with analysis of detected signals to yield information about the subject (abstract) teaches:
wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the plurality of voxels, and the optical signal transmitted through or reflected from the at least one voxel is detected by the plurality of the light reception units (col 2, lines 22-67, the subject’s brain is considered to be the body part to be measured with multiple optical sources and multiple optical detectors that teach to primary reference Funane; col 3, lines 53-65; col 4, lines 17-67; col 5, lines 12-41, “The region may be divided into voxels such that an absolute value for an optical property is determined for each voxel. An optical signal may pass through multiple voxels such that the detected intensity reflects the optical properties of the multiple voxels. Accordingly, values within the A-matrix may indicate how properties within individual voxels of the region affect the detected intensity. The A-matrix may provide a linear relationship between a difference in optical intensity for a corresponding change in optical absorption” and “In this manner, absolute values of optical properties for different voxels may be determined based on the A-matrix and the detected intensity from different optical detectors”. The region divided into voxels are considered to be the body part, such as the brain; col 6, lines 1-24 and lines 55-67 and col 7, lines 1-16 teach to the imaging of the brain region; col 10, lines 51-62, “For context, the discrete regions within a subject (e.g., a subject's brain) may be considered voxels and defined by a three-dimensional location within the subject. FIG. 3C illustrates discretized regions as voxels, such as voxels 374 and 376, for the cross-sectional view of a subject's head shown in FIG. 3B. Estimates for tissue properties (e.g., absorption, chromophore concentration) can be resolvable for individual voxels by optical signals that pass through those voxels. For example, optical signals emitted by optical source 202 and detected by optical detector 204b may be used to resolve voxel 374, and in some instances, voxel 376. The resolution of voxels may depend on the number of optical signals from different optical source and optical detector pairs used to determine the optical properties. Aspects of the present application may facilitate analysis of a large number of voxels, such as between 20,000 and 40,000 voxels. The level of resolution for an optical property may vary among individual voxels since some voxels may have more optical signals that pass through than other voxels. In some embodiments, techniques of the present application may resolve voxels at a certain distance from a surface of the subject's head (e.g., in the range of 2 cm to 3 cm) with a desired level of resolution”; col 11, lines 1-67 teach to the measured optical signals and processing for determining the optical properties; col 14, lines 4-67 through col 15 line 55; col 16, lines 31-55; and col 17, lines 4-56), and 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units (col 2, lines 22-67, the subject’s brain is considered to be the body part to be measured with multiple optical sources and multiple optical detectors that teach to primary reference Funane; col 3, lines 53-65; col 4, lines 17-67; col 5, lines 12-41, “The region may be divided into voxels such that an absolute value for an optical property is determined for each voxel. An optical signal may pass through multiple voxels such that the detected intensity reflects the optical properties of the multiple voxels. Accordingly, values within the A-matrix may indicate how properties within individual voxels of the region affect the detected intensity. The A-matrix may provide a linear relationship between a difference in optical intensity for a corresponding change in optical absorption” and “In this manner, absolute values of optical properties for different voxels may be determined based on the A-matrix and the detected intensity from different optical detectors”. The region divided into voxels are considered to be the body part, such as the brain; col 6, lines 1-24 and lines 55-67 and col 7, lines 1-16 teach to the imaging of the brain region; col 10, lines 51-62, “For context, the discrete regions within a subject (e.g., a subject's brain) may be considered voxels and defined by a three-dimensional location within the subject. FIG. 3C illustrates discretized regions as voxels, such as voxels 374 and 376, for the cross-sectional view of a subject's head shown in FIG. 3B. Estimates for tissue properties (e.g., absorption, chromophore concentration) can be resolvable for individual voxels by optical signals that pass through those voxels. For example, optical signals emitted by optical source 202 and detected by optical detector 204b may be used to resolve voxel 374, and in some instances, voxel 376. The resolution of voxels may depend on the number of optical signals from different optical source and optical detector pairs used to determine the optical properties. Aspects of the present application may facilitate analysis of a large number of voxels, such as between 20,000 and 40,000 voxels. The level of resolution for an optical property may vary among individual voxels since some voxels may have more optical signals that pass through than other voxels. In some embodiments, techniques of the present application may resolve voxels at a certain distance from a surface of the subject's head (e.g., in the range of 2 cm to 3 cm) with a desired level of resolution”; col 11, lines 1-67 teach to the measured optical signals and processing for determining the optical properties; col 14, lines 4-67 through col 15 line 55; col 16, lines 31-55; col 17, lines 4-56, “Once the values of optical properties and/or biological properties (e.g., concentrations of species of interest (e.g., hemoglobin)) are determined, an image may be generated and displayed, such as on display 112. The values may correspond to different voxels such that an image provides a map of the optical properties within a subject”; col 18, lines 11-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the use of at least one voxel among a plurality of voxels to determine an optical signal light absorption characteristics as taught by Trobaugh because voxels provide for determining discrete regions within a subject’s region of interest such as the brain and enables estimates for tissue properties resolvable to specific voxels (col 10, lines 51-62). Determining voxel specific characteristics enables the system to provide relevant regional diagnostic information to the user such as oxygen saturation amount of oxygenated hemoglobin, which can indicate health of the brain at different locations or activation of neural tissues (col 17, lines 4-56). 
Primary reference Funane further fails to teach:
among the two or more subsets are modulated with codes that are orthogonal to each other
However, the analogous art of MacFarlane of an optical scalp imaging system with a of transmit fibers and a set of reception fibers (abstract) teaches:
among the two or more subsets are modulated with codes that are orthogonal to each other ([0022], pseudo-orthogonal codes stored in the modulation controller for the light beam optical fibers; [0031]-[0032], pseudo-orthogonal codes; [0048]-[0050]; [0071], modulator 110, and “The transmit-receive channels are isolated from other nearby transmit-receive pairs by the use of orthogonal modulation at the transmitter and concomitant demodulation at the receiver” which teaches to the adjacent “subsets” being orthogonally modulated in the combined Funane, Trobaugh, and MacFarlane invention; [0077]-[0078], provides further detail about the pseudo-orthogonal codes applied to each transmit fiber of the bundle, which would correspond to the emission units of the claimed subsets; [0087]; see also claim 10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane and Trobaugh to incorporate the light emission units modulated by codes that are orthogonal to each other as taught by MacFarlane because it enables isolation of the transmit-receive channels from nearby transmit-receive pairs which reduces noise for the reception signal and provides better quality signal response to the system (MacFarlane, [0071]). This better quality signal enhances the diagnostic ability and improves clinical outcomes. 
Regarding claim 2, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 1. Primary reference Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 7, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 1. Primary reference Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units included in the each of the two or more subsets are arranged in a grid pattern (figure 16A shows the optical transmitters are arranged in a grid pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 8, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 7. Primary reference Funane further teaches:
wherein each of the plurality of light emission units is arranged adjacent to at least one light reception unit, and each of the plurality of light reception units is arranged adjacent to at least one light emission unit (figure 16A, shows the optical transmitters each adjacent to one light reception unit as well as each light reception unit arranged adjacent to an emission unit in a mirrored pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 9, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 1. Primary reference Funane further teaches:
A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of Claim 1 ([0175]-[0180], “The calculator 412 includes an input part, an analysis part, a memory part, and an extract part and the result calculated in the measurement and control calculator 411 is analyzed by the analysis part. The input part inputs setting such as analysis condition from the outside. When the calculator 412 has a displaying function, the display 413 may be omitted. The analysis result of the analysis part is stored in the memory part. The extract part extracts information concerning a local brain hemodynamic of the subject 10 from the signal analyzed in the analysis part. The information concerning the local brain hemodynamic of the subject 10 extracted in the extract part is displayed on the display 413.” The calculator 412 is considered to be what processors the programming stored on the memory part).
Regarding claim 10, primary reference Funane teaches:
A system for controlling a monitoring device including a plurality of light emission units and a plurality of light reception units (abstract; figures 2 and 6 a plurality of optical transmitter and optical receivers; [0100]-[0107], [0127]), comprising: 
a light emission management unit configured to cause the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0100], light sources 101 which are considered to be the light emission units as interpreted under 112(f) claim interpretation described above that includes near infrared emission sources from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal. The light emission management unit as interpreted under 112(f) as described above to refer to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s specification as including program modules is taught by the processing capabilities of the control and analysis part 106 as described in the cited portions of the reference; [0101]-[0111]; [0127]-[0133]; [0134], “in addition to the CDMA method, a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one light source may be increased”; [0137]; [0179], “For example, a time divisional method that discriminates the plurality of light components by temporally shifting the timing when the plurality of light components is irradiated may be used”); and 
a light reception management unit configured to, with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed and are considered to be the light reception units as interpreted under 112(f) claim interpretation described above that includes near infrared emission detectors from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal or optical receivers or light detectors. The light reception management unit as interpreted under 112(f) as described above to refer to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s specification as including “program modules” is taught by the processing capabilities of the control and analysis of the SD distance processing technique as described in the cited portions of the reference. These features would require programming such as “program modules” to perform the light detection processing such as the measurement processing steps described in [0144]; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily adjust the gain without saturating the detector.”; [0139]-[0144] further describe the gain setting based on the SD measurement distance), dynamically control a measurement circuit gain that the n-th light reception unit uses to detect the optical signal generated by the m-th light emission unit ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily adjust the gain without saturating the detector.”; [0138]-[0144] further describe the gain setting based on the SD measurement distance; figures 21-23 show gain adjustment settings based on the SD values. See also figures 6-8).
wherein each of the plurality of light reception units is configured to only detect an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light detecting units are disposed on the subject such that SD distance defined on the subject as a distance between the irradiation point and the detection point is of at least two types, and the analysis part extracts one or a plurality of separated components using a signal separation method from the plurality of measurement data measured by a combination of the light irradiating unit and the light detecting unit and selects the separated components based on the SD distance dependency of the separated components and reconstructs measurement data using the selected separated component”; [0033], “having different SD distances among the signals from the plurality of light irradiating units which are disposed within a radius of 60 mm from the light detecting unit on the subject”; [0042]; [0044], the SD distance is of two types, in which the detected light is only the predetermined SD distance that corresponds to one of the types between the emitter and detector; [0045], “Therefore, even though an optical path length shows personal difference, it is possible to discriminate the signal from the brain and the signal from the scalp by adjusting a threshold value when the separated component is selected as a brain component or a scalp component” this discriminated signal between brain and scalp components is considered to be only detected one or the other signal based on distance; [0046]; [0110]; [0111]; [0120], “FIG. 5 plots a weight value of each of the independent components with respect to the SD distance when two types of SD distances, that is, 15 mm (one point) and 30 mm (two points) are used and two types of independent components extracted from the signals are used.”; [0121]-[0130]; [0133], describes a 15 mm distance and a 30 mm distance; [0135]-[0143]), 
wherein a measurement channel is defined in correspondence to a pair of a specific light emission unit and a specific light reception unit that are located within the predetermined distance from each other ([0135]-[0136] and figures 15-18 describe the optical transmitter and receiver arrays and measurement points that form a measurement channel corresponding to a specific transmitter and receiver pair. These teachings correspond to the applicant’s description of a “measurement channel” in figures 6A through 6D of the applicant’s drawings and page 13 of the specification), 
wherein the monitoring device includes two or more subsets, each of the two or more subsets comprising a plurality of light emission units and a plurality of light reception units that are arranged in a pattern, wherein the two or more subsets do not share a light emission unit and a light reception unit (figure 17A shows the optical transmitters are arranged in a grid pattern. The grid pattern is grouped into “subsets” with each quadruple based subset utilizing a pair of transmitters and a pair of receivers. This pattern includes two or more subsets that do not share a light emission unit and a light reception unit as each subset includes emission and reception units. This quadruple density pattern [0071] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”), 
wherein an optical signal generated by the light emission unit included in a first subset among the two or more subsets and an optical signal generated by the light emission unit included in a second subset which is disposed adjacent to the first subset among the two or more subsets are modulated ([0173]; [0176], modulators 401a and 401b for the light sources provide modulation of the source light; [0178]-[0179]), 
wherein the light emission units included in the first subset are configured to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme, and the light emission units included in the second subset are configured to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0133]-[0134], “a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one light source may be increased” since only one light source is simultaneously turned on and the light sources follow a sequence for all subsets, the lighting timings are considered to be sequentially generating optical signals in a mutually exclusive manner for both the first and second subsets according to a time division scheme. As described in paragraph [0133] see figures 13A, 13B, and 14 for example of how the lighting order propagates through the light sources, but the specifically the sequential method as taught in [0134] provides the teachings for the above limitation), 
Primary reference Funane fails to teach:
 Wherein, the plurality of the light emission units are configured to irradiate an optical signal that is incident on at least one voxel among a plurality of voxels, and the plurality of light reception units are configured to detect the optical signal transmitted through or reflected from the at least one voxel 
However, the analogous art of Trobaugh of an optical source and detector system with analysis of detected signals to yield information about the subject (abstract) teaches:
Wherein, the plurality of the light emission units are configured to irradiate an optical signal that is incident on at least one voxel among a plurality of voxels, and the plurality of light reception units are configured to detect the optical signal transmitted through or reflected from the at least one voxel (col 2, lines 22-67, the subject’s brain is considered to be the body part to be measured with multiple optical sources and multiple optical detectors that teach to primary reference Funane; col 3, lines 53-65; col 4, lines 17-67; col 5, lines 12-41, “The region may be divided into voxels such that an absolute value for an optical property is determined for each voxel. An optical signal may pass through multiple voxels such that the detected intensity reflects the optical properties of the multiple voxels. Accordingly, values within the A-matrix may indicate how properties within individual voxels of the region affect the detected intensity. The A-matrix may provide a linear relationship between a difference in optical intensity for a corresponding change in optical absorption” and “In this manner, absolute values of optical properties for different voxels may be determined based on the A-matrix and the detected intensity from different optical detectors”. The region divided into voxels are considered to be the body part, such as the brain; col 6, lines 1-24 and lines 55-67 and col 7, lines 1-16 teach to the imaging of the brain region; col 10, lines 51-62, “FIG. 3C illustrates discretized regions as voxels, such as voxels 374 and 376, for the cross-sectional view of a subject's head shown in FIG. 3B. Estimates for tissue properties (e.g., absorption, chromophore concentration) can be resolvable for individual voxels by optical signals that pass through those voxels. For example, optical signals emitted by optical source 202 and detected by optical detector 204b may be used to resolve voxel 374, and in some instances, voxel 376. The resolution of voxels may depend on the number of optical signals from different optical source and optical detector pairs used to determine the optical properties. Aspects of the present application may facilitate analysis of a large number of voxels, such as between 20,000 and 40,000 voxels. The level of resolution for an optical property may vary among individual voxels since some voxels may have more optical signals that pass through than other voxels. In some embodiments, techniques of the present application may resolve voxels at a certain distance from a surface of the subject's head (e.g., in the range of 2 cm to 3 cm) with a desired level of resolution”; col 11, lines 1-67 teach to the measured optical signals and processing for determining the optical properties; col 14, lines 4-67 through col 15 line 55; col 16, lines 31-55; and col 17, lines 4-56), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the use of at least one voxel among a plurality of voxels to determine an optical signal light absorption characteristics as taught by Trobaugh because voxels provide for determining discrete regions within a subject’s region of interest such as the brain and enables estimates for tissue properties resolvable to specific voxels (col 10, lines 51-62). Determining voxel specific characteristics enables the system to provide relevant regional diagnostic information to the user such as oxygen saturation amount of oxygenated hemoglobin, which can indicate health of the brain at different locations or activation of neural tissues (col 17, lines 4-56). 
Primary reference Funane further fails to teach:
among the two or more subsets are modulated with codes that are orthogonal to each other
However, the analogous art of MacFarlane of an optical scalp imaging system with a of transmit fibers and a set of reception fibers (abstract) teaches:
among the two or more subsets are modulated with codes that are orthogonal to each other ([0022], pseudo-orthogonal codes stored in the modulation controller for the light beam optical fibers; [0031]-[0032], pseudo-orthogonal codes; [0048]-[0050]; [0071], modulator 110, and “The transmit-receive channels are isolated from other nearby transmit-receive pairs by the use of orthogonal modulation at the transmitter and concomitant demodulation at the receiver” which teaches to the adjacent “subsets” being orthogonally modulated in the combined Funane, Trobaugh, and MacFarlane invention; [0077]-[0078], provides further detail about the pseudo-orthogonal codes applied to each transmit fiber of the bundle, which would correspond to the emission units of the claimed subsets; [0087]; see also claim 10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane and Trobaugh to incorporate the light emission units modulated by codes that are orthogonal to each other as taught by MacFarlane because it enables isolation of the transmit-receive channels from nearby transmit-receive pairs which reduces noise for the reception signal and provides better quality signal response to the system (MacFarlane, [0071]). This better quality signal enhances the diagnostic ability and improves clinical outcomes. 
Regarding claim 11, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 10. Primary reference Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 16, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 10. Primary reference Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units included in the each of the two or more subsets are arranged in a grid pattern (figure 16A shows the optical transmitters are arranged in a grid pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 17, the combined references of Funane, Trobaugh, and MacFarlane teach all of the limitations of claim 16. Primary reference Funane further teaches:
wherein each of the plurality of light emission units is arranged adjacent to at least one light reception unit, and each of the plurality of light reception units is arranged adjacent to at least one light emission unit (figure 16A, shows the optical transmitters each adjacent to one light reception unit as well as each light reception unit arranged adjacent to an emission unit in a mirrored pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-11, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791